Citation Nr: 1022473	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  08-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Air Force 
from April 1976 to August 1992 and on active duty for 
training from October 1995 to March 1996, with Reserve 
service until December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In April 2010, the Veteran testified before the undersigned 
at a video conference hearing.  A transcript of the hearing 
has been associated with the claims file.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO 
denied entitlement to service connection for left ear hearing 
loss finding that new and material evidence had not been 
received to reopen a previously denied claim.

2.  The additional evidence received since the December 2005 
RO decision is new and material and does raise a reasonable 
possibility of substantiating the claim for service 
connection for left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The December 2005 RO decision, which denied the claim for 
service connection for left ear hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for left ear hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Prior to the adjudication of the Veteran's claim, a letter 
was sent in June 2007 in accordance with the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The Veteran was 
notified of the basis for the prior denial of his claim and 
of evidence that was needed to reopen his claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The letter also 
notified the Veteran that evidence sufficient to reopen the 
previously denied claims must be "new and material," closely 
mirroring the regulatory language of 38 C.F.R. § 3.156(a).  

As to the duty to assist, the Veteran's service, VA, and 
private treatment records have been obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

VA's statutory duty to assist a claimant in the development 
of a previous finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim such as in a case where the 
claimant lacks legal eligibility for the benefit sought.  
38 C.F.R. § 3.159(c)(4), (d) (2009).  

In this case, the Veteran was afforded VA examinations in 
June 2004 and June 2007.  However, with respect to the claim 
to reopen the previously disallowed claim for service 
connection for left ear hearing loss, the Board has granted 
the petition to reopen.  The underlying claim for service 
connection is being remanded to the RO to ensure compliance 
with the duty to assist provisions of the VCAA.  Therefore, 
in light of the favorable decision to reopen the Veteran's 
claim, herein, the Board finds that any deficiency in 
complying with VCAA concerning a reopened claim is harmless 
error and that no useful purpose would be served by remanding 
the appeal to the RO in this regard.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, supra.



New and Material Evidence

Historically, the Veteran's service connection claim for left 
ear hearing loss was denied in July 2004.  In December 2005, 
the RO continued and confirmed the denial of left ear hearing 
loss.  The Veteran initiated but did not perfect his appeal 
and the decision became final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2009).  Thereafter, in May 2007, 
the Veteran filed to reopen the claim and in October 2007, 
the RO denied the claim on the basis that no new and material 
evidence had been received.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

Although the RO has determined that no new and material 
evidence sufficient to reopen previously denied claim for 
service connection for left ear hearing loss has been 
received, the Board is required to address this particular 
issue in the first instance.  The Board has the jurisdiction 
to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new 
and material evidence has not been received, the adjudication 
of the particular claim ends, and further analysis is neither 
required nor permitted.  Any decision that the RO may have 
made with regard to a new and material claim is irrelevant.  
Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 
265 F. 3d 1366, 1369 (2001) (which holds that the statutes 
make clear that the Board has a jurisdictional responsibility 
to consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Thus, despite the fact that in 
the present case the RO has already determined that no new 
and material evidence has been received sufficient to reopen 
the Veteran's previously denied claim for service connection 
for left ear hearing loss, the Board will proceed, in the 
following decision, to adjudicate this issue on appeal in the 
first instance. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a) 
(2009).

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009); Hensley, 5 
Vet. App. at 159-60.

A decision by the Board or RO shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1100, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  The Board must 
review all of the evidence submitted since the last final 
disallowance to determine whether the Veteran's claims for 
service connection should be reopened and readjudicated.  
Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and 
material evidence is presented with respect to a claim which 
has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the December 2005 RO decision, the pertinent 
evidence of record included the Veteran's service treatment 
records, a June 2004 VA examination report, and the Veteran's 
November 2005 summary of the evidence in support of his claim 
for left ear hearing loss 

Service treatment records show multiple notations of hearing 
loss and noise exposure in service.  The Veteran's military 
occupational specialty was crew chief, working around 
aircraft.  A July 1982 hearing evaluation report noted a 
history of noise exposure while working in the motor pool and 
a diagnosis of bilateral mild high tone hearing loss, 
sensorineural in nature.  A June 1991 medical examination 
report indicated high frequency hearing loss in the left ear.  
In a July 1996 hearing examination, the Veteran reported 
exposure to loud noise in the past 15 hours and that he wore 
hearing protection.  In a September 1996 report of medical 
history, the Veteran noted possible hearing loss.  In a 
February 2001 annual examination, the Veteran indicated that 
he was deaf in the left ear.  Additionally, service records 
reveal multiple audiograms showing higher than normal 
threshold levels in the left ear.  In this regard, the Board 
notes that the thresholds for normal hearing are 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley, supra at 157 (citing Schroeder et 
al. eds., Current Medical Diagnosis & Treatment, 1988, pages 
110-111).

In June 2004, the Veteran was afforded a VA examination.  The 
examiner noted profound sensorineural hearing loss in the 
left ear.  Additionally, the examiner noted a history of 
treatment for an inner ear infection in March 2000 and 
reported this to be the date of onset of the Veteran's left 
ear hearing loss.  The examiner then opined that the 
Veteran's left ear hearing loss was unrelated to acoustic 
trauma in service because it was sudden in nature and 
inconsistent with noise exposure.

In a November 2005 statement, the Veteran summarized his in-
service treatment for hearing loss from the time of service 
entrance to discharge.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  The July 2004 and December 2005 rating decisions 
denied service connection for left ear hearing loss, in 
essence, because the RO found no evidence of a left ear 
hearing loss (for VA purposes) in service and no nexus 
between the Veteran's current hearing loss and service.  

The evidence received since the December 2005 RO decision 
includes private treatment records from March to May 2000, 
duplicate reservist records indicating hearing loss from 1996 
to 2002 and testimony from an April 2010 Board hearing.

Private treatment records dated in May 2000 show the Veteran 
was treated for a sudden hearing loss in the left ear and a 
possible tumor.  Symptoms included headaches, vertigo, and 
lightheadedness.  Vestibular neuritis was diagnosed.  May 
2000 MRI findings were normal.

In an April 2010 Board hearing, the Veteran testified to 
noise exposure in service while working in field maintenance 
as a crew chief.  He also indicated that he had been treated 
for an inner ear infection in 2000 with sudden hearing loss 
in the left ear.  He reported that, according to his 
physician, the hearing loss caused by the infection should 
have been temporary, but because it was permanent, the 
physician indicated that the Veteran's hearing loss would 
have likely occurred eventually, but was brought on sooner by 
the infection.  The Veteran also stated that he had 
experienced some left ear hearing loss prior to the 
infection.

The Board finds that the new evidence of record raises a 
reasonable possibility of substantiating the Veteran's claim.  
The Board notes that the Veteran's original claim was denied 
due to lack of evidence of hearing loss in service and lack 
of a medical nexus.  However, the Veteran's 2010 testimony 
coupled with the 2000 private treatment records for an inner 
ear infection, and taken in light of the complete evidence of 
record, provide a reasonable probability of substantiating 
the claim.  In this regard the evidence shows a current left 
ear hearing loss, treatment for left ear hearing loss in 
service, and a possible medical nexus.  Therefore, the Board 
finds that the evidence is "new" because it had not 
previously been submitted and is "material" because it 
raises a reasonable probability of substantiating the claim.  
See 38 C.F.R. § 3.156.  Accordingly, the Board finds that new 
and material evidence has been submitted.  Therefore, the 
claim is reopened.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
Veteran is required to comply with the duty to assist.  This 
is detailed in the REMAND below.


ORDER

To the extent that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for left ear hearing loss, the appeal is granted.  




REMAND

Though further delay is regrettable, additional development 
must be completed in order to adjudicate the Veteran's claim.  

Initially, the Board notes that the most recent June 2004 VA 
examination opinion is inadequate.  Although the VA examiner 
considered the Veteran's history of treatment for hearing 
loss and exposure to acoustic trauma, there is no evidence 
that he reviewed the service treatment records.  In this 
regard, the examiner did not discuss evidence of hearing loss 
in service, rather he noted only a sudden hearing loss in the 
left ear 2000.  Therefore, the opinion is factually 
inaccurate and is thus, inadequate.  See, e.g., Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion 
included the physician's access to the claims file and the 
thoroughness and detail of the opinion); See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (the probative value of a 
medical opinion comes from when it is the factually accurate, 
fully articulated, and sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed).  
Because examiner's opinion was not predicated on a thorough 
review of pertinent evidence of record, the opinion is 
inadequate and a new VA examination is warranted.

As this case presents certain medical questions which cannot 
be answered by the Board, a VA competent medical opinion is 
necessary.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 
(1999) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination to determine the 
nature and etiology of his left ear 
hearing loss.  The entire claims file 
should be reviewed by the examiner 
prior to rendering a medical opinion.  
The examination report should state 
that the claims folder has been 
reviewed.  All necessary tests should 
be performed.

The examiner should determine whether it 
is at least as likely as not (50% 
probability) that Veteran's left ear 
hearing loss is causally or etiologically 
related to service, to include acoustic 
trauma.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough 
and complete rationale for all opinions 
provided in the examination report.  

If the examiner cannot provide such an 
opinion without resorting to speculation, 
the examiner should so state that in the 
conclusion of the report with an 
appropriate rationale as to the specific 
reason for the inability to provide a 
more definitive opinion.

2.  The RO/AMC should then readjudicate 
the issue.  If the determination 
remains unfavorable to the Veteran, the 
RO/AMC should issue a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


